


THIS WARRANT AND THE SHARES 1SSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
“THE SECURITIES ACT OF 1933 (AS AMENDED, THE “SECURITIES ACT”) OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH APPLICABLE I.,AW.
WARRANT TO PURCHASE STOCK
Issuing Company:
Wave Systems Corp., a Delaware corporation
 
 
Number of Shares:
2,750,000 of Class A common stock.
 
 
 
 
Exercise Price:
The lower of (a) $0.15 per share, or (b) the lowest price per share issued in
any future issuance of debt or equity subject to Section 2.4 for Excluded
Issuances, (c) the lowest closing market price within 5 days of the date of
exercise by Holder, subject to adjustment pursuant to Section 2.4.
 
 
Issue Date:
December 7, 2015
 
 
Expiration Date:
The fifth anniversary of the Issue Date.
 
 

THIS WARRANT CERTIFIES THAT, FOR GOOD AND VALUABLE CONSIDERATION, MARBLE BRIDGE
FUNDING GROUP, INC., or its assignee (“Holder”), is entitled to purchase that
number of fully paid and nonassessable shares of Class A Common Stock (the
“Shares”) of Wave Systems, Corp., a corporation (the “Company”), at the initial
exercise price per Share (the “Exercise Price”) all as set forth above and
herein, and as adjusted pursuant to Section 2 of this Warrant and subject to the
provisions and upon the terms and conditions set forth in this Warrant.
This Warrant is being issued in connection with that certain (a) Receivables
Purchase Agreement dated December 7. 2015 by and between Holder and the Company
(the “RPA”), and (b) Addendum to the Receivables Purchase Agreement dated
December 7, 2015 by and between Holder and the Company (the “Addendum,” together
with the RPA. the “Credit Facility”). Defined terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Addendum.
1.EXERCISE.
1.1    Method of Exercise. This Warrant is exercisable, in whole or in part, at
any time and from time to time after the six (6) month anniversary of the Issue
Date and on or before the Expiration Date set forth above. Holder may exercise
this Warrant by delivering this Warrant and a duly executed Notice of Exercise
in substantially the form attached as Appendix T to the principal office of the
Company. Unless Holder is exercising the conversion right set forth in Section
1.2, Holder shall also deliver to the Company a check for the aggregate Exercise
Price for the Shares being purchased.
1.2    Conversion Right. In lieu of exercising this Warrant as specified in
Section 1.1, Holder may from time to time convert this Warrant, in whole or in
part, into a number of Shares determined he dividing (a) the aggregate .fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Exercise Price of such Shares by (b) the
fair market value of one Share. The fair market value of the Shares shall be
determined pursuant to Section 1.3. To the extent this Warrant has not been
fully exercised prior to the Expiration Date, it shall automatically be deemed
to have been exercised in full on such basis on the Expiration Date.
1.3    Fair Market Value. If the Shares are traded regularly in a public market,
the fair market value of the Shares shall be the closing price of the Shares (or
the closing price of the Company's stock into which the Shares are convertible)
reported for the business day immediately before Holder delivers its Notice of
Exercise to the Company. Otherwise, the value shall be as reasonably determined
by the board of directors (“Board of Directors”) of the Company in good faith
based on relevant facts and circumstances at the time of the net exercise under
Section 1.2, including in the case of an Acquisition (as defined in Section 2.9
below) the consideration receivable by the holders of the Shares in such
Acquisition and the liquidation preference (including any declared but unpaid
dividends), if any, then applicable to the Shares. The foregoing
notwithstanding, if Holder advises the Board of Directors in writing that Holder
disagrees with such determination, then Company and Holder shall promptly engage
a reputable investment banking firm to establish a fair market value of the
Shares for purposes of the exercise of this Warrant. If the value established by
investment banking firm is greater than that determined by the Board of
Directors. then the Company shall pay all fees and expenses of such investment
banking firm. In all other circumstances, Holder shall pay such fees and
expenses. In all cases the fair market value of the Shares shall be based upon
their fair market value as of the business day immediately before Holder
delivers the Notice of Exercise to the Company.
1.4    Delivery of Certificate and New Warrant. Promptly after Holder exercises
or converts this Warrant, the Company shall deliver to Holder certificates for
the Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired. a new warrant representing the Shares not so
acquired.
1.5    Replacement of Warrants. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of mutilation, or surrender and cancellation of this Warrant, the Company
at its expense shall execute and deliver, in lieu of this Warrant, a new warrant
of like tenor.
2.    ADJUSTMENTS TO THE SHARES.
2.1    Dividends, Splits. Etc. If Company declares or pays a dividend on its
common stock (or Shares if Shares are securities other than common stock)
payable in common stock or other securities, subdivides the outstanding common
stock into a greater amount of common stock, or, if Shares are securities other
than common stock, subdivides Shares in a transaction that increases the amount
of common stock into which Shares are convertible, then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without cost to Holder,
the total number and kind of securities to which Holder would have been entitled
had Holder owned Shares of record as of the date the dividend or subdivision
occurred.
2.2    Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant. Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder a new Warrant for such
new securities or other property. The new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in Section 2 including, without limitation, adjustments to the
Exercise Price. The provisions of this Section 2.3 shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.
2.3    Adjustments for Combinations, Etc. If at any time while this Warrant, or
any portion thereof, remains outstanding and unexpired, the outstanding Shares
are reverse-split, combined or consolidated, by reclassification or otherwise,
into a lesser number of shares, the Exercise Price shall be proportionately
increased and the number of Shares issuable upon exercise or conversion of this
Warrant shall be proportionately decreased. If the outstanding Shares are split,
combined or consolidated, by reclassification or otherwise, into a greater
number of shares, the Exercise Price shall be proportionately decreased and the
number of Shares issuable upon exercise of or conversion of this Warrant shall
be proportionately increased.
2.4    Adjustments for Diluting Issuances. If (a) the Company issues common
stock at a price per share that is less than the Exercise Price in a capital
raising transaction that is not an Excluded Issuance, then the Exercise Price
shall be adjusted to equal the price per share of such issuance, or (h) the
Company issues in a capital raising transaction that is not an Excluded Issuance
securities convertible into common stock with a conversion price that is less
than the Exercise Price, then the Exercise Price shall be adjusted to equal the
conversion price per share of such issuance.. Under no circumstances shall (i)
the aggregate Exercise Price payable by Holder upon exercise of this Warrant
increase as a result of any adjustment pursuant to this section, and (ii) this
Warrant he exercisable for less than 2,750,000 shares of common stock of the
Company at the time of exercise. “Excluded Issuance” means (a) securities issued
to any employee, officer, consultant or director in connection with services
provided to the Company or (b) securities issued pursuant to any option, warrant
or other convertible security outstanding on the date hereof.
To the extent that antidilution rights applicable to the Shares purchasable
hereunder are set forth in Company's articles or certificate of incorporation,
as amended through the date of this Warrant (the “Charter”), such antidilution
rights shall not he restated, amended, modified or waived in any manner without
Holder's prior written consent if the effect of such restatement, amendment,
modification or waiver on Holder would he more adverse to Holder than, and
substantially dissimilar to, its effect on the other holders of common stock.
Company shall promptly provide Holder with any restatement, amendment,
modification or waiver of the Charter promptly after the same has been made.
2.5    Adjustment for Pay-to-Play Transactions. If the Company's Charter
provides, or is amended to so provide, for the amendment or modification of the
rights, preferences or privileges of the Shares, or the reclassification,
conversion or exchange of the outstanding shares of the common stock, if a
holder of shares of common stock fails to participate in an equity financing
transaction (a “Pay-to-Play Provision”), and if such Pay-to-Play Provision
becomes operative in a transaction occurring after the Issue Date, this Warrant
shall automatically and without any action required become exercisable for that
type of share of equity securities as would have been issued or exchanged, or
would have remained outstanding, in respect of the Shares issuable under this
Warrant had this Warrant been exercised in full prior to such event (and for
that number of shares of equity securities as would have been issued or
exchanged, or would have remained outstanding, in respect of the Shares issuable
hereunder had this Warrant been exercised in full prior to such event, if
applicable), and had the Holder participated in the equity financing to the
maximum extent permitted.
2.6    No Impairment. The Company shall not. by amendment of its Charter or
through a reorganization, transfer of assets, consolidation, merger,
dissolution, issue, or sale or securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by the Company under this Warrant, but shall at all times
in good faith assist in carrying out all the provisions of Section 2, and in
taking all such action as may be necessary or appropriate to protect folder's
rights under Section 2 against impairment. if the Company takes any action
affecting the Shares or its common stock other than as described above that
adversely affects Holder's rights under this Warrant, the Exercise Price shall
be adjusted downward and the number of Shares issuable upon exercise of this
Warrant shall be adjusted upward in such a manner that the aggregate Exercise
Price of this Warrant is unchanged.
2.7    Certificate as to Adjustments. Upon each adjustment of the Exercise
Price, the Company at its expense shall promptly compute such adjustment and
furnish Holder with a certificate of its chief financial officer or other
authorized officer setting forth such adjustment and the facts upon which such
adjustment is based. The Company shall, upon written request, furnish Holder a
certificate setting forth the Exercise Price in effect upon the date thereof and
the series of adjustments leading, to such Exercise Price,
2.8    Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or an Acquisition of the Company (pursuant to a merger, sale of
stock, or otherwise), such exercise may at the election of the Holder be
conditioned upon the consummation of such transaction, in which case such
exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.
3.    RIGHT TO PUT WARRANT / SUCCESS FEE.
3.1    If the gross revenue for the Company for any consecutive twelve (12)
month period during the term of this Warrant (“Peak Annual Revenue”) is at least
1;12,000,000, Holder may require the Company (by written notice) to purchase
this Warrant from Holder in consideration of the Company's payment to Holder of
cash in an amount determined by multiplying the Peak Annual Revenue by 5%.
3.2    In the event of Section 3.1 above, the Company shall pay the amount due
to Holder in accordance with such sections concurrent with any payments Seller
makes to its stockholders or any of its other creditors, but in no event later
than thirty (30) days from Holder's notice to Company of its election.
3.3    Upon Holder's receipt of payment under Section 3, this Warrant shall be
terminated, and Holder shall promptly return this Warrant for cancellation.
Company shall provide Holder with notice of such event in accordance with
Section 5.3 below, and Holder's election of the Put Right may be revocable by
Holder or made contingent upon the consummation of such event.
3.4    The foregoing put right shall terminate upon the completion of the first
Acquisition after the date hereof, to the extent not exercised prior to such
date.
4.    RIGHT TO CONVERT OR EXCIIANGE WARRANT
4.1    Conversion on Acquisition. For the purpose of this Warrant, “Acquisition”
means any sale, license, or other disposition of all or substantially all of the
assets of Company, or any reorganization, consolidation, sale of equity
interests or merger of Company where the holders of Company's securities before
the transaction beneficially own less than 50% of the outstanding voting
securities of the surviving entity after the transaction. In the event of the
consummation of an Acquisition, where Holder has not elected to exercise the
right to exercise this Warrant under Section 1.1 prior thereto, this Warrant
shall (immediately prior to the Acquisition) be automatically exchanged for such
number of shares being equal to number of shares issuable pursuant to the terms
hereof (after taking into account all adjustments described herein) had Holder
elected to exercise this Warrant immediately prior to the closing of such
Acquisition and purchased all such shares pursuant to the cashless exercise
provision set forth in Section 1.2 hereof (as opposed to the exercise provision
set forth in Section 1.1 hereof). Company acknowledges and agrees that Holder
shall not be required to make any additional payment (cash or otherwise) for
such shares as further consideration for their issuance pursuant to the terms of
Section 1.2 hereof and the preceding sentence. This Warrant shall terminate upon
Holder's receipt of the shares of Company's equity securities described in this
Section 4.1 or the receipt of the cash or property payable in respect thereof in
connection with the Acquisition. Company shall provide Holder with notice of
such Acquisition in accordance with Section 5.3 below, and any election by the
Holder to convert under Section 1.1 may be revocable by Holder prior to, or made
contingent upon, the consummation of such event.
5.    REPRESENTATIONS AND COVENANTS OF THE COMPANY.
5.1    Representations and Warranties. The Company hereby represents and
warrants to the Holder that the capitalization information contained in the
Company's most recent report filed on Form I 0-Q correctly states all
outstanding shares and rights to acquire shares of the Company, as well as the
price at which such shares were purchased or may be acquired. Company has
provided Holder with true and complete copies of Company's Charter and each
certificate of designation or other charter document setting forth any rights,
preferences and privileges of Company's capital stock, each as amended and in
effect on the date of' issuance of this Warrant.
5.2    Valid Issuance. The Company shall take all steps necessary to ensure that
all Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully- paid and nonassessable, and
free of any liens and encumbrances.
5.3    Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon its common stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights:
(c) to effect any reclassification or recapitalization of common stock; (d) to
consummate an Acquisition. or to liquidate, dissolve or wind up; or (e) offer
holders of registration rights the opportunity to participate in an underwritten
public offering of the Company's securities for cash, then, in connection with
each such event, the Company shall give Holder (1) at least 10 days prior
written notice of the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of common stock will be entitled thereto) or for determining rights to
vote, if any, in respect of the matters referred to in (a) and (b) above; (2) in
the ease of the matters referred to in (c) and (d) above at least 10 days prior
written notice of the date when the same will take place (and specifying the
date on which the holders of common stock will be entitled to exchange their
common stock for securities or other property deliverable upon the occurrence of
such event); and (3) in the case of the matter referred to in (e) above, the
same notice as is given to the holders of such registration rights.
5.4    Financial and Other Reports. Until the Expiration Date of this Warrant,
Company shall furnish to Holder (i) upon delivery to Company's Board of
Directors after the close of each fiscal year of Company, an audited balance
sheet and statement of changes in financial position at and as of the end of
such fiscal year, together with an audited statement of income for such fiscal
year; (ii) within 45 days after the close of each fiscal quarter of Company, an
unaudited balance sheet and statement of' cash flows at and as of the end of
such quarter, together with an unaudited statement of income for such quarter
and a capitalization table; and (iii) promptly after the closing of each equity
financing consummated by Company after the Issue Date, a copy of the term sheet
for such equity financing (if any), a post-closing capitalization table and
other information relating to the valuation of Company. In addition, Company
agrees to provide Holder at any time and from time to time with such information
that Holder may reasonably request for purposes of Holder's compliance with
regulatory, accounting and reporting requirements applicable to Holder,
including any 409A valuation reports. Notwithstanding the foregoing, Company
shall not be required to furnish to Holder the financial information described
in this Section 5.4 if such financial information has been previously delivered
to Holder pursuant to the Credit Facility.
5.5    Grant of Right to Purchase Securities in Future Financings. In connection
with any equity or debt equity securities that Company may from time to time
propose to offer or sell in a capital raising transaction that is not an
Excluded Issuance after the Issue Date, Company hereby grants to Holder the
right to invest up to such amount of cash as is required to enable Holder to
purchase that number of any equity or debt securities as will enable Holder to
own or acquire immediately after completion of such offering the same percentage
of the common stock of Company (on a fully diluted basis) as Holder owned and/or
has the right to purchase (including under this Warrant, under any other warrant
instrument held by Holder or any affiliate of Holder or otherwise with respect
to any securities owned by Holder or any affiliate of Holder) immediately prior
to commencement of such offering. Holder shall not have any obligation to
purchase Company's securities in any such future sale(s). If Holder exercises
its purchase right set forth under in this section. Holder shall not have any
obligation to purchase such securities, nor shall the Company have any
obligation to sell such securities, except pursuant to those definitive purchase
documents executed by other purchasers in connection with the applicable
offering. The right to purchase securities in future sales by Company thereof
described in this section shall survive the payment and satisfaction of all of
Company's indebtedness and obligations to Holder under the Credit. Facility.
5.6    Reservation of Shares. Until the Expiration Date of this Warrant, the
Company shall at all times reserve and keep available out of its authorized but
unissued common stock or other securities constituting the Shares, solely for
the purpose of issuance upon the exercise of this Warrant, the maximum number of
Shares issuable upon the exercise of this Warrant, and the par value per Share
shall at all times be less than or equal to the applicable Exercise Price. The
Company shall not increase the par value of any Shares receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and shall take
all such actions as may he necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares of common
stock upon the exercise of this Warrant.
5.7    Notice of Expiration. Company shall give Holder written notice of
Holder's right to exercise this Warrant in the form attached as Appendix III not
more than 90 days and not less than 15 days before the Expiration Date and, in
the case of an Acquisition to which the proviso of Section 2.9 shall he
applicable, IS days notice of such Acquisition. If the notice is not so given,
the Expiration Date shall automatically be extended until 15 days after the date
Company delivers the notice to Holder.
5.8    Registration Rights. Company agrees that Shares or, if Shares are
convertible into common stock of Company, such common stock. shall be have the
registration rights set forth in Appendix IV.
6.    MISCELLANEOUS.
6.1    Legends. This Warrant and the Shares (and the securities issuable,
directly or indirectly. upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE. LAW.
6.2    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise this Wan-ant (and the securities issuable. directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee.
6.3    Transfer Procedure. Subject to the provisions of Section 6.2. Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable. directly or indirectly, upon
conversion of the Shares, if any) by giving the Company written notice of the
portion of the Warrant being transferred setting forth the name, address and
taxpayer identification number of the transferee and surrendering this Warrant
to the Company for reissuance to the transferee(s) (and Holder, if applicable),
provided that no such notice shall be required for a transfer to an affiliate of
Holder.
6.4    Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
6.5    Notices. All notices and other communications from Company to Holder, or
vice versa, shall be in writing and shall be deemed delivered and effective when
given personally, sent via electronic mail, or mailed by first-class registered
or certified mail, postage prepaid, or by overnight courier, at such address as
may have been furnished to Company or Holder, as the case may be, in writing by
Company or such Holder from time to time.
6.6    Attorneys' Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys' fees.
6.7    Governing Law and Forum. This Warrant shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Warrant
shall he brought in the state or federal courts located in Contra Costa County,
California, and each of the parties consents to the jurisdiction of such court
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein.
Wave Systems Corp.
 
By:__________________
Name: William M. Sulms
Title: CEO


APPENDIX I
NOTICE OF EXERCISE
1.    The undersigned hereby elects to purchase ______ shares of the __________
Stock of Luxie, inc. pursuant to the terms of the attached Warrant, and tenders
herewith payment of the purchase price of such shares in full.
[OR]
1.    The undersigned hereby elects to convert the attached Warrant into Shares
in the manner specified in Section 1.2 of the Warrant. This conversion is
exercised with respect to _______ of the Shares covered by the Warrant.
[Strike paragraph that does not apply.]
2.    Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:
[_______________]
3.    The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.
MARBLE BRIDGE FUNDING GROUP INC.
By: __________________________
Name: ________________________
Title: _________________________
     _________________________
         (Date)


APPENDIX II
Capitalization Table
(Company to attach)


APPENDIX III
Notice that Warrant Is About to Expire
[Insert Date of Notice]
To:
Marble Bridge Funding Group, Inc.
Attn: Paul Candau
P.O. Box 8195
1440 Maria Lane, Suite 210
Walnut Creek, CA 94596

The Warrant issued to you described below will expire on _______________
__________.
Issuer:
Class of Security Issuable:
Number of Shares Issuable:
Issue Date:
Exercise Price per Share:
Procedure for Exercise:
Please contact ___________ at (___) ___-_______ with any questions you may have
concerning exercise of the Warrant. This is your only notice of pending
expiration.
Wave Systems Corp.
By:______________________
Name:
Title:


APPENDIX IV
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of December 7, 2015 is between
Marble Bridge Funding Group, Inc. (“Lender”) and the Company whose name appears
on the last page of this Agreement.
RECITALS
A.    Concurrently with the execution of this Agreement, Lender is purchasing
from Company a Warrant to Purchase Stock (the “Warrant”) pursuant to which
Lender has the right to acquire from Company the Shares (as defined in the
Warrant).
B.    By this Agreement, Lender and Company desire to set forth the registration
rights of the Shares all as provided herein.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the parties hereto agree as follows:
Registration Rights.
1.    Registration Rights.
1.6    Definitions. For purposes of this Section 1:
(a)    The term “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Securities Act”). and the declaration or ordering of effectiveness of such
registration statement or document;
(b)    The term Registrable Securities” means (i) the Shares (if Common Stock)
or all shares of Common Stock of Company issuable or issued upon conversion of
the Shares and (ii) any Common Stock of Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to. or in exchange for or in
replacement of, any stock referred to in (i).
(c)    The terms “Holder” or “Holders” means Lender or qualifying transferees
under subsection 1.8 hereof who hold Registrable Securities.
(d)    The term “SEC” means the Securities and Exchange Commission.
1.7    Company Registration.
(a)    Registration. If at any time or from time to time, Company shall
determine to register any of its securities, for its own account or the account
of any of its shareholders, other than a registration on Form S-1 or S-8
relating solely to employee stock option or purchase plans, or a registration on
Form S-4 relating solely to an SEC Rule 145 transaction, or a registration on
any other form (other than Form S-1, 8-2, S-3 or S-18, or their successor forms)
or any successor to such forms, which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities, Company will:
(i)    promptly give to each Holder written notice thereof (which shall include
a list of the jurisdictions in which the Company intends to attempt to qualify
such securities under the applicable blue sky or other state securities laws);
and
(ii)    include in such registration (and compliance), and in any underwriting
involved therein, all Registrable Securities specified in a written request or
requests, made within 30 days after receipt of such written notice from Company,
by any Holder or Holders. except as set forth in subsection 1.2(b) below.
(b)    Underwriting. If the registration of which Company gives notice is for a
registered public offering involving an underwriting, Company shall so advise
Holders as a part of the written notice given pursuant to subsection 1.2(a)(i).
In such event the right of any Holder to registration pursuant to this
subsection 1.2 shall be conditioned upon such Holder's participation in such
underwriting and the inclusion of such Holder's Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with Company and the
other shareholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by Company.
1.8    Expenses of Registration. All expenses incurred in connection with any
registration. qualification or compliance pursuant to this Section 1 including
without limitation, all registration, filing and qualification fees, printing
expenses, fees and disbursements of counsel for Company and expenses of any
special audits incidental to or required by such registration, shall be borne by
Company except Company shall not he required to pay underwriters' fees,
discounts or commissions relating to Registrable Securities. All expenses of any
registered offering not otherwise borne by Company shall be borne pro rata among
Holders participating in the offering and Company.
1.9    Registration Procedures. In the case of each registration, qualification
or compliance effected by Company pursuant to this Registration Rights
Agreement, Company will keep each Holder participating therein advised in
writing as to the initiation of each registration, qualification and compliance
and as to the completion thereof. Except as otherwise provided in subsection
1.3, at its expense Company will:
(a)    Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective. and, upon the request of Holders of a majority of
Registrable Securities registered thereunder, keep such registration statement
effective for up to 120 days.
(b)    Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
(c)    Furnish to Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.
(d)    Use its best efforts to register and qualify the securities covered by
such registration statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by Holders, provided that Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.
(e)    In the event of any underwritten public offering. enter into and perform
its obligations under an underwriting agreement, in usual and customary form.
with the managing underwriter of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
(f)    Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.
1.10    Indemnification.
(a)    Company will indemnify each Holder of Registrable Securities and each of
its officers, directors and partners, and each person controlling such Holder,
with respect to which such registration, qualification or compliance has been
effected pursuant to this Registration Rights Agreement. and each underwriter,
if any, and each person who controls any underwriter of Registrable Securities
held by or issuable to such Holder, against all claims, losses, expenses,
damages and liabilities (or actions in respect thereto) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus, offering circular or other document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on. any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statement therein not misleading, or any violation or
alleged violation by Company of the Securities Act, the Securities Exchange Act
of 1934, as amended, (“Exchange Act”) or any state securities law applicable to
Company or any rule or regulation promulgated under the Securities Act, the
Exchange Act or any such state law and relating to action or inaction required
of Company in connection with any such registration, qualification of
compliance, and will reimburse each such Holder, each of its officers, directors
and partners, and each person controlling such Holder, each such underwriter and
each person who controls any such underwriter, within a reasonable amount of
time after incurred for any reasonable legal and any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action; provided, however, that the indemnity agreement
contained in this subsection I .5(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if such
settlement is effected without the consent of Company (which consent shall not
be unreasonably withheld); and provided further, that Company will not be liable
in any such case to the extent that any such claim, loss. damage or liability
arises out of or is based on any untrue statement. or omission based upon
written information furnished to Company by an instrument duly executed by such
Holder or underwriter specifically for use therein.
(b)    Each Holder will, if Registrable Securities held by or issuable to such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify Company, each of its
directors and officers, each underwriter, if any, of Company's securities
covered by such a registration statement, each person who controls Company
within the meaning of the Securities Act, and each other such Holder, each of
its officers, directors and partners and each person controlling such Holder,
against all claims, losses, expenses. damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document. or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
Company, such Holders, such directors, officers, partners, persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement. prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to Company by an instrument duly executed by such Holder specifically
for use therein; provided, however. that the indemnity agreement contained in
this subsection 1.5(b) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability or action it-such settlement is effected without
the consent of Holder, (which consent shall not he unreasonably withheld); and
provided further, that the total amount for which any Holder shall be liable
under this subsection I.5(b) shall not in any event exceed the aggregate
proceeds received by such Holder from the sale of Registrable Securities held by
such Holder in such registration.
(c)    Each party entitled to indemnification under this subsection 1.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought. and shall
permit Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for Indemnifying Party,
who shall conduct the defense of such claim or litigation, shall be approved by
Indemnified Party (whose approval shall not be unreasonably withheld). and
Indemnified Party may participate in such defense at such parry's expense; and
provided further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
hereunder, unless such failure resulted in prejudice to Indemnifying Party; and
provided further, that an Indemnified Party (together with all other Indemnified
Parties which may be represented without conflict by one counsel) shall have the
right to retain one separate counsel, with the fees and expenses to be paid by
Indemnifying Party, if representation of such Indemnified Party by the counsel
retained by Indemnifying Party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.
1.11    Information by Holder. Any Holder or Holders of Registrable Securities
included in any registration shall promptly furnish to Company such information
regarding such Holder or Holders and the distribution proposed by such Holder or
Holders as the Company may request in writing and as shall be required in
connection with any registration. qualification or compliance referred to
herein.
1.12    Rule 144 Reporting. With a view to making available to Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of Registrable Securities to the public without registration. Company shall at
all times:
(a)    make and keep public information available, as those terms are understood
and defined in SEC Rule 144, after 90 days after the effective date of the first
registration filed by Company for an offering of its securities to the general
public:
(b)    file with the SEC in a timely manner all reports and other documents
required of Company under the Securities Act and the Exchange Act (at any' time
after it has become subject to such reporting requirements); and
(c)    so long as a Holder owns any Registrable Securities, to furnish to such
Holder forthwith upon request a written statement by Company as to its
compliance with the reporting requirements of said Rule 144 (at any time after
90 days after the effective date of the first registration statement filed by
Company for an offering of its securities to the general public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), a copy of the most recent annual or quarterly
report of Company, and such other reports and documents so filed by Company as
Holder may reasonably request in complying with any rule or regulation of the
SEC allowing Holder to sell any such securities without registration.
1.13    Transfer of Registration Rights. Holders' rights to cause Company to
register their securities and keep information available, granted to them by
Company under subsections 1.2 and 1.7 may be assigned to a transferee or
assignee of a Holder's Registrable Securities not sold to the public, provided,
that Company is given written notice by such Holder at the time of or within a
reasonable time after said transfer, stating the name and address of said
transferee or assignee and identifying the securities with respect to which such
registration rights are being assigned. Company may prohibit the transfer of any
Holders' rights under this subsection 1.8 to any proposed transferee or assignee
who Company reasonably believes is a competitor of Company.
2.    General.
2.9    Waivers and Amendments. With the written consent of the record or
beneficial holders of at least a majority of the Registrable Securities, the
obligations of Company and the rights of Holders of Registrable Securities under
this agreement may be waived (either generally or in a particular instance,
either retroactively or prospectively, and either for a specified period of lime
or indefinitely), and with the same consent Company, when authorized by
resolution of its Board of Directors, may enter into a supplementary agreement
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement; provided, however, that no
such modification, amendment or waiver shall reduce the aforesaid percentage of
Registrable Securities without the consent of all of the Holders of Registrable
Securities. Upon the effectuation of each such waiver, consent, agreement of
amendment or modification, Company shall promptly give written notice thereof to
the record holders of Registrable Securities who have not previously consented
thereto in writing. This Agreement or any provision hereof may be changed.
waived, discharged or terminated only by a statement in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought, except to the extent provided in this subsection 2.1.
2.10    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within
California.
2.11    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of and be binding upon, the
successors. assigns, heirs. executors and administrators of the parties hereto.
2.12    Entire Agreement. Except as set forth below, this Agreement and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof
2.13    Notices. etc. All notices and other communications required or permitted
hereunder shall be either sent via electronic mail or in writing and shall be
mailed by first class mail, postage prepaid, certified or registered mail,
return receipt requested, addressed (a) if to I folder. at such Holder's address
as set forth below, or at such other address as such Holder shall have furnished
to the Company in writing, or (b) if to the Company. at Company's address set
forth below, or at such other address as Company shall have furnished to Holder
in writing.
2.14    Severability. In case any provision of this Agreement shall be invalid,
illegal. Or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreement s
shall not in any way be affected or impaired thereby.
2.15    Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
2.16    Counterparts. This Agreement may he executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
COMPANY:
 
LENDER:
 
 
 
WAVE SYSTEMS CORP
 
MARBLE BRIDGE FUNDING GROUP, INC.
 
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
Address for Notices:
 
Address for Notices:
 
 
 
Attn: [_______]
480 Pleasant Street
Lee, MA 01238
 
Attn: Paul Candau
1440 Maria Lane, Suite 210 P.O. Box 8195
Walnut Creek, California 94596
 
 
 
Tel: [________]
Fax: [________]


 
Tel: (925) 977-8210
Fax: [___________]
 
 
 



THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURFFIES ACT OF 1933 (AS AMENDED, THE “SECURITIES ACT”) OR ANY APPLICABLE,
STATE SECURITIES LAWS AND MAY NOT BE SOLI), PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.
WARRANT TO PURCHASE STOCK
Issuing Company:
Wave Systems Corp., a Delaware corporation
 
 
Number of Shares:
2,750,000 of Class A common stock.
 
 
 
 
Exercise Price:
The lower of (a) $0.15 per share, or (h) the lowest price per share issued in
any future issuance of debt or equity subject to Section 2.4 for Excluded
Issuances, (c) the lowest closing market price within 5 clays of the date of
exercise by Holder, subject to adjustment pursuant to Section 2.4.
 
 
Issue Date:
December 7, 2015
 
 
Expiration Date:
The fifth anniversary attic Issue Date.
 
 

THIS WARRANT CERTIFIES THAT, FOR GOOD AND VALUABLE CONSIDERATION, AGILITY
CAPITAL II, LLC, or its assignee (“Holder”), is entitled to purchase that number
of fully paid and nonassessable shares of Class A Common Stock (the “Shares”) of
Wave Systems, Corp., a corporation (the “Company”), at the initial exercise
price per Share (the “Exercise Price”) all as set forth above and herein, and as
adjusted pursuant. to Section 2 of this Warrant and subject to the provisions
and upon the terms and conditions set forth in this Warrant.
This Warrant is being issued in connection with that certain (a) Receivables
Purchase Agreement dated December 7, 2015 by and between Holder and the Company
(the “RPA”), and (b) Addendum to the Receivables Purchase Agreement dated
December 7, 2015 by and between Holder and the Company (the “Addendum,” together
with the RPA, the “Credit Facility”). Defined terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Addendum.
1.    EXERCISE.
1.14    Method of Exercise. This Warrant is exercisable, in whole or in part. at
any time and front time to time after the six (6) month anniversary of the Issue
Date and on or before the Expiration Date set forth above. Holder may exercise
this Warrant by delivering this Warrant and a duly executed Notice of Exercise
in substantially the form attached as Appendix Ito the principal office of the
Company. Unless Holder is exercising the conversion right set forth in Section
1.2, Holder shall also deliver to the Company a check for the aggregate Exercise
Price for the Shares being purchased.
1.15    Conversion Right. In lieu of exercising this Warrant as specified in
Section 1.1. Holder may from time to time convert this Warrant, in whole or in
part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise without limitation,
adjustments to the Exercise Price. The provisions of this Section 2.3 shall
similarly apply to successive reclassifications, exchanges, substitutions, or
other events.


[PAGE 2 MISSING]


2.3    Adjustments for Combinations, Etc. If at any time while this Warrant, or
any portion thereof remains outstanding and unexpired. the outstanding Shares
are reverse-split, combined or consolidated, by reclassification or otherwise,
into a lesser number of shares, the Exercise Price shall he proportionately
increased and the number of Shares issuable upon exercise or conversion of this
Warrant shall be proportionately decreased. If the outstanding Shares are split,
combined or consolidated, by reclassification or otherwise, into a greater
number of shares, the Exercise Price shall be proportionately decreased and the
number of Shares issuable upon exercise of or conversion of this Warrant shall
be proportionately increased.
2.4    Adjustments for Diluting Issuances. If (a) the Company issues common
stock at a price per share that is less than the Exercise Price in a capital
raising transaction that is not an Excluded Issuance, then the Exercise Price
shall be adjusted to equal the price per share of such issuance, or (b) the
Company issues in a capital raising transaction that is not an Excluded Issuance
securities convertible into common stock with a conversion price that is less
than the Exercise Price, then the Exercise Price shall be adjusted to equal the
conversion price per share of such issuance.. Under no circumstances shall (i)
the aggregate Exercise Price payable by Holder upon exercise of this Warrant
increase as a result of any adjustment pursuant to this section, and (ii) this
Warrant be exercisable for less than 2,750,000 shares of common stock of the
Company at the time of exercise. “Excluded Issuance” means (a) securities issued
to any employee, officer, consultant or director in connection with services
provided to the Company or (b) securities issued pursuant to any option, warrant
or other convertible security outstanding on the date hereof.
2.5    Adjustment for Pay-to-Play Transactions. If the Company's Charter
provides, or is amended to so provide, for the amendment or modification of the
rights, preferences or privileges of the Shares, or the reclassification,
conversion or exchange of the outstanding shares of the common stock, if a
holder of shares of common stock fails to participate in an equity financing
transaction ((a “Pay-to-Play-Provision”), and if such Pay-to-Play Provision
becomes operative in a transaction occurring after the Issue Date, this Warrant
shall automatically and without any action required become exercisable for that
type of share of equity securities as would have been issued or exchanged, or
would have remained outstanding, in respect of the Shares issuable under this
Warrant had this Warrant been exercised in full prior to such event (and for
that number of shares of equity securities as would have been issued or
exchanged, or would have remained outstanding, in respect of the Shares issuable
hereunder had this Warrant been exercised in full prior to such event, if
applicable), and had the Holder participated in the equity financing to the
maximum extent permitted.
2.6    No Impairment. The Company shall not. by amendment of its Charter or
through a reorganization, transfer of assets, consolidation. merger,
dissolution. issue, or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by the Company under this Warrant, but shall at all times
in good faith assist in carrying out all the provisions of Section 2, and in
taking all such action as may he necessary or appropriate to protect Holder's
rights under Section 2 against impairment. If the Company takes any action
affecting the Shares or its common stock other than as described above that
adversely affects Holder's rights under this Warrant, the Exercise Price shall
he adjusted downward and the number of Shares issuable upon exercise of this
Warrant shall be adjusted upward in such a manner that the aggregate Exercise
Price of this Warrant is unchanged.
2.7    Certificate as to Adjustments. Upon each adjustment of the Exercise
Price, the Company at its expense shall promptly compute such adjustment and
furnish Holder with a certificate of its chief financial officer or other
authorized officer setting forth such adjustment and the facts upon which such
adjustment is based. The Company shall, upon written request, furnish Holder a
certificate setting forth the Exercise Price in effect upon the date thereof and
the series of adjustments leading to such Exercise Price.
2.8    Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to he made in connection with a
public offering or an Acquisition of the Company (pursuant to a merger, sale of
stock, or otherwise), such exercise may at the election of the Molder be
conditioned upon the consummation of such transaction, in which case such
exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.
1.    RIGHT TO PUT WARRANT / SUCCESS FEE.
1.16    If the gross revenue for the Company for any consecutive twelve (12)
month period during the term of this Warrant (“Peak Annual Revenue”) is at least
812,000,000, Holder may require the Company (by written notice) to purchase this
Warrant from Holder in consideration of the Company's payment to Holder of cash
in an amount determined by multiplying the Peak Annual Revenue by 5%.
1.17    In the event of Section 3.1 above, the Company shall pay the amount due
to Holder in accordance with such sections concurrent with any payments Seller
makes to its stockholders or any of its other creditors, but in no event later
than thirty (30) days from Holder's notice to Company of its election.
1.18    Upon Holder's receipt of payment under Section 3, this Warrant shall be
terminated, and Holder shall promptly return this Warrant for cancellation.
Company shall provide Holder with notice of such event in accordance with
Section 5.3 below, and Holder's election of the Put Right may be revocable by
Holder or made contingent upon the consummation of such event.
1.19    The foregoing put right shall terminate upon the completion of the first
Acquisition after the date hereof, to the extent not exercised prior to such
date.
2.    RIGHT TO CONVERT OR EXCIIANGE WARRANT.
2.17    Conversion on Acquisition. For the purpose of this Warrant.
“Acquisition” means any sale, license, or other disposition of all Or
substantially all of the assets of Company. or any reorganization.
consolidation, sale of equity interests or merger of Company where the holders
of Company's securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction.
In the event of the consummation of an Acquisition, where Holder has not elected
to exercise the right to exercise this Warrant under Section 1.1 prior thereto,
this Warrant shall (immediately prior to the Acquisition) he automatically
exchanged for such number of shares being equal to number of shares issuable
pursuant to the terms hereof (after taking into account all adjustments
described herein) had Holder elected to exercise this Warrant immediately prior
to the closing of such Acquisition and purchased all such shares pursuant to the
cashless exercise provision set forth in Section 1.2 hereof (as opposed to the
exercise provision set forth in Section 1.1 hereof). Company acknowledges and
agrees that Holder shall not be required to make any additional payment (cash or
otherwise) for such shares as further consideration for their issuance pursuant
to the terms of Section 1.2 hereof and the preceding sentence. This Warrant
shall terminate upon Holder's receipt of the shares of Company's equity
securities described in this Section 4.1 or the receipt of the cash or property
payable in respect thereof in connection with the Acquisition. Company shall
provide Holder with notice of such Acquisition in accordance with Section 5.3
below, and any election by the Holder to convert under Section 1.1 may be
revocable by Holder prior to, or made contingent upon, the consummation of such
event.
3.    REPRESENTATIONS AND COVENANTS OF THE COMPANY.
3.5    Representations and Warranties. The Company hereby represents and
warrants to the Holder that the capitalization information contained in the
Company's most recent report filed on Form 10-Q correctly states all outstanding
shares and rights to acquire shares of the Company, as well as the price at
which such shares were purchased or may be acquired. Company has provided Holder
with true and complete copies of Company's Charter and each certificate of
designation or other charter document setting forth any rights, preferences and
privileges of Company's capital stock, each as amended and in effect on the date
of issuance of this Warrant.
3.6    Valid Issuance. The Company shall take all steps necessary to ensure that
all Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion of the Shares, shall, upon
issuance. be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances.
3.7    Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon its common stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(h) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of common stock; (d) to
consummate an Acquisition, or to liquidate, dissolve or wind up; or (e) offer
holders of registration rights the opportunity to participate in an underwritten
public offering of the Company's securities for cash, then, in connection with
each such event, the Company shall give Holder (I) at least 10 days prior
written notice of the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of common stock will be entitled thereto) or for determining rights to
vote, if any, in respect of the matters referred to in (a) and (b) above; (2) in
the case of the matters referred to in (c) and (d) above at least 10 days prior
written notice of the date when the same will take place (and specifying the
date on which the holders of common stock will be entitled to exchange their
common stock for securities or other property deliverable upon the occurrence of
such event); and (3) in the case of the matter referred to in (e) above, the
same notice as is given to the holders of such registration rights.
3.8    Financial and Other Reports. Until the Expiration Date of this Warrant.
Company shall furnish to Holder (i) upon delivery to Company's Board of
Directors after the close of each fiscal year of Company, an audited balance
sheet and statement of changes in financial position at and as of the end of
such fiscal year, together with an audited statement of income for such fiscal
year; (ii) within 45 days after the close of each fiscal quarter of Company, an
unaudited balance sheet and statement of cash flows at and as of the end of such
quarter, together with an unaudited statement of income for such quarter and a
capitalization table; and (iii) promptly after the closing of each equity
financing consummated by Company after the Issue Date, a copy of the term sheet
for such equity financing (if any), a post-closing capitalization table and
other information relating to the valuation or Company. In addition, Company
agrees to provide Holder at any time and from time to time with such information
that Holder may reasonably request for purposes of Holder's compliance with
regulatory, accounting and reporting requirements applicable to Holder,
including any 409A valuation reports. Notwithstanding the foregoing, Company
shall not be required to furnish to Holder the financial information described
in this Section 5.4 if such financial information has been previously delivered
to Holder pursuant to the Credit Facility.
3.9    Grant of Right to Purchase Securities in Future Financings. In connection
with any equity or debt equity securities that Company may from time to time
propose to offer or sell in a capital raising transaction that is not an
Excluded Issuance after the Issue Date, Company hereby grants to Holder the
right to invest up to such amount of cash as is required to enable Holder to
purchase that number of any equity or debt securities as will enable Holder to
own or acquire immediately after completion of such offering the same percentage
of the common stock of Company On a fully diluted basis) as Holder owned and/or
has the right to purchase (including under this Warrant, under any other warrant
instrument held by Holder or any affiliate of Holder or otherwise with respect
to any securities owned by Holder or any affiliate of Holder) immediately prior
to commencement of such offering. Holder shall not have any obligation to
purchase Company's securities in any such future sale(s). If Holder exercises
its purchase right set forth under in this section, Holder shall not have any
obligation to purchase such securities, nor shall the Company have any
obligation to sell such securities, except pursuant to those definitive purchase
documents executed by other purchasers in connection with the applicable
offering. The right to purchase securities in future sales by Company thereof
described in this section shall survive the payment and satisfaction of all of
Company's indebtedness and obligations to Holder under the Credit Facility.
3.10    Reservation of Shares. Until the Expiration Date of this Warrant, the
Company shall at all tunes reserve and keep available out of its authorized but
unissued common stock or other securities constituting the Shares, solely for
the purpose of issuance upon the exercise of this Warrant, the maximum number of
Shares issuable upon the exercise of this Warrant, and the par value per Share
shall at all times be less than or equal to the applicable Exercise Price. The
Company shall not increase the par value of any Shares receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and shall take
all such actions as may be necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares of common
stock upon the exercise of this Warrant.
3.11    Notice of Expiration. Company shall give Holder written notice of
Holder's right to exercise this Warrant in the form attached as Appendix 111 not
more than 90 days and not less than IS days before the Expiration Date and, in
the case of an Acquisition to which the proviso of Section 2.9 shall be
applicable, 15 days notice of such Acquisition. if the notice is not so given,
the Expiration Date shall automatically be extended until 15 days after the date
Company delivers the notice to Holder.
3.12    Registration Rights. Company agrees that Shares or, if Shares are
convertible into common stock of Company. such common stock, shall be have the
registration rights set forth in Appendix IV.
4.    MISCELLANEOUS.
4.2    Legends. This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR. ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.
4.3    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares. if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee.
4.4    Transfer Procedure. Subject to the provisions of Section 6.2, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable, directly or indirectly, upon
conversion of the Shares, if any) by giving the Company written notice of the
portion of the Warrant being transferred setting forth the name, address and
taxpayer identification number of the transferee and surrendering this Warrant
to the Company for reissuance to the transferee(s) (and Holder, if applicable),
provided that no such notice shall be required for a transfer to an affiliate of
Holder.
4.5    Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver. discharge or termination is
sought.
4.6    Notices. All notices and other communications from Company to Holder, or
vice versa, shall be in writing and shall be deemed delivered and effective when
given personally. sent via electronic mail, or mailed by first-class registered
or certified mail, postage prepaid, or by overnight courier, at such address as
may have been furnished to Company or Holder, as the case may be, in writing by
Company or such Holder from time to time.
4.7    Attorneys' Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys' fees.
4.8    Governing Law and Forum. This Warrant shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Warrant
shall be brought in the state or federal courts located in Contra. Costa County,
California, and each of the parties consents to the jurisdiction of such court
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein.
Wave Systems Corp.
 
By:_____________________
Name:
Title:


By:_____________________
Name:
Title:


 


APPENDIX I
NOTICE OF EXERCISE
1.    The undersigned hereby elects to purchase ____________ shares of the
___________ Stock of Luxie, Inc. pursuant to the terms of the attached Warrant,
and tenders herewith payment of the purchase price of such shares in full.
[OR]
1.    The undersigned hereby elects to convert the attached Warrant into Shares
in the manner specified in Section 12 of the Warrant. This conversion is
exercised with respect to ___________ of the Shares covered by the Warrant.
[Strike paragraph that does not apply.]
2.    Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:
[_______________]
3.    The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.
AGILITY CAPITAL II. PLC
By: __________________________
Name: ________________________
Title: _________________________
     _________________________
         (Date)


APPENDIXII
Capitalization Table
(Company to attach)


APPENDIX III
Notice that Warrant Is About to Expire
[Insert Date of Notice]
To:
Agility Capital II, LLC
Attn: Daniel Corry
812 Anacapa, Suite A
Santa Barbara, CA 93101

The Warrant issued to you described below will expire on ___________, ______.
Issuer:
Class of Security Issuable:
Number of Shares Issuable:
Issue Date:
Exercise Price per Share:
Procedure for Exercise:
Please contact _________ at (___) ____-________ with any questions you may have
concerning exercise of the Warrant. This is your only notice of pending
expiration.
Wave Systems Corp.
By:______________________
Name:
Title:


APPENDIX IV
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of December 7. 2015 is between
Marble Bridge Funding Group, Inc. (“Lender”) and the Company whose name appears
on the last page of this Agreement.
RECITALS
A.    Concurrently with the execution of this Agreement. Lender is purchasing
from Company a Warrant to Purchase Stock (the “Warrant”) pursuant to which
Lender has the right to acquire from Company the Shares (as defined in the
Warrant).
B.    By this Agreement. Lender and Company desire to set forth the registration
rights of the Shares all as provided herein.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the parties hereto agree as follows:
1.    Registration Rights.
1.20    Definitions. For purposes of this Section 1:
(a)    The term “register.” -registered.” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of1933, as amended (the
“Securities Act”). and the declaration or ordering of effectiveness of such
registration statement or document;
(b)    The term “Registrable Securities” means (i) the Shares (it' Common Stock)
or all shares of Common Stock of Company issuable or issued upon conversion of
the Shares and (ii) any Common Stock of Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, any stock referred to in (i).
(c)    The terms “Holder” or -Holders” means Lender or qualifying transferees
under subsection 1.8 hereof who hold Registrable Securities.
(d)    The term “SEC” means the Securities and Exchange Commission.
1.21    Company Registration.
(a)    Registration. If at any time or from time to time, Company shall
determine to register any of its securities, for its own account or the account
of any of its shareholders, other than a registration on Form S-1 or S-8
relating solely to employee stock option or purchase plans, or a registration on
Form S-4 relating solely to an SEC Rule 145 transaction, or a registration on
any other form (other than Form S-1, S-2, S-3 or S-18, or their successor forms)
or any successor to such forms, which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities, Company will:
(i)    promptly give to each Holder written notice thereof (which shall include
a list of the jurisdictions in which the Company intends to attempt to qualify
such securities under the applicable blue sky or other state securities laws):
and
(ii)    include in such registration (and compliance), and in any underwriting
involved therein, all Registrable Securities specified in a written request or
requests, made within 30 clays after receipt of such written notice from
Company, by any Holder or Holders, except as set forth. in subsection 1.2(b)
below.
(b)    Underwriting. If the registration of which Company gives notice is for a
registered public offering involving an underwriting, Company shall so advise
Holders as a part of the written notice given pursuant to subsection 1.2(a)(i).
In such event the right of any Holder to registration pursuant to this
subsection 1.2 shall be conditioned upon such Holder's participation in such
underwriting and the inclusion of such Holder's Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with Company and the
other shareholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by Company.
1.22    Expenses of Registration. All expenses incurred in connection with any
registration, qualification or compliance pursuant to this Section 1 including
without limitation, all registration, tiling and qualification fees, printing
expenses, fees and disbursements of counsel for Company and expenses of any
special audits incidental to or required by such registration, shall be borne by
Company except Company shall not be required to pay underwriters' fees,
discounts or commissions relating to Registrable Securities, All expenses of any
registered offering not otherwise borne by Company shall be borne pro rata among
Holders participating in the offering and Company.
1.23    Registration Procedures. In the case of each registration, qualification
or compliance effected by Company pursuant to this Registration Rights
Agreement, Company will keep each Holder participating therein advised in
writing as to the initiation of each registration, qualification and compliance
and as to the completion thereof. Except as otherwise provided in subsection
1.3, at its expense Company will:
(a)    Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective, and, upon the request of Holders of a majority of
Registrable Securities registered thereunder keep such registration statement
effective for up to 120 days.
(b)    Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
(c)    Furnish to Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.
(d)    Use its best efforts to register and qualify the securities covered by
such registration statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by Holders, provided that Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.
(e)    In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
(f)    Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to he
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.
1.24    Indemnification.
(a)    Company will indemnify each Holder of Registrable Securities and each of
its officers, directors and partners, and each person controlling such Holder,
with respect to which such registration, qualification or compliance has been
effected pursuant to this Registration Rights Agreement, and each underwriter,
if any, and each person who controls any underwriter of Registrable Securities
held by or issuable to such Holder, against all claims, losses, expenses,
damages and liabilities (or actions in respect thereto) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus, offering circular or other document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to he stated therein or
necessary to make the statement therein not misleading, or any violation or
alleged violation by Company of the Securities Act, the Securities Exchange Act
of 1934, as amended, (“Exchange Act”) or any state securities law applicable to
Company or any rule or regulation promulgated under the Securities Act, the
Exchange Act or any such state law and relating to action or inaction required
of Company in connection with any such registration, qualification of
compliance, and will reimburse each such Holder, each of its officers, directors
and partners, and each person controlling such Holder, each such underwriter and
each person who controls any such underwriter, within a reasonable amount of
time after incurred for any reasonable legal and any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action; provided, however, that the indemnity agreement
contained in this subsection 1.5(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if such
settlement is effected without the consent of Company (which consent shall not
be unreasonably withheld); and provided further. that Company will not he liable
in any such case to the extent that any such claim, loss, damage or liability
arises out of or is based on any untrue statement or omission based upon written
information furnished to Company by an instrument duly executed by such Holder
or underwriter specifically for use therein.
(b)    Each Holder will if Registrable Securities held by or issuable to such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify Company, each of its
directors and officers, each underwriter, if any, of Company's securities
covered by such a registration statement, each person who controls Company
within the meaning of the Securities Act, and each other such I folder, each of
its officers, directors and partners and each person controlling such Holder,
against all claims, losses, expenses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading. and will reimburse
Company, such holders, such directors, officers, partners. persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to Company by an instrument duly executed by such Holder specifically
for use therein; provided, however, that the indemnity agreement contained in
this subsection I.5(b) shall not apply to amounts paid in settlement of any such
claim, loss, damage. liability or action if such settlement is effected without
the consent of Holder, (which consent shall not be unreasonably withheld); and
provided further, that the total amount for which any Holder shall he liable
under this subsection 1.5(b) shall not in any event exceed the aggregate
proceeds received by such Holder from the sale of Registrable Securities held by
such Holder in such registration.
(c)    Each party entitled to indemnification under this subsection 1.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for Indemnifying Party,
who shall conduct the defense of such claim or litigation, shall be approved by
Indemnified Party (whose approval shall not be unreasonably withheld), and
Indemnified Party may participate in such defense at such party's expense; and
provided further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party 01' its obligations
hereunder, unless such failure resulted in prejudice to Indemnifying Party; and
provided further, that an Indemnified Party (together with all other Indemnified
Parties which may be represented without conflict by one counsel) shall have the
right to retain one separate counsel, with the fees and expenses to be paid by
Indemnifying Party, if representation of such Indemnified Party by the counsel
retained by Indemnifying Party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.
1.25    Information by Holder. Any Molder or Holders of Registrable Securities
included in any registration shall promptly furnish to Company such information
regarding such Holder or Holders and the distribution proposed by such Holder or
Holders as the Company may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to
herein.
1.26    Rule 144 Reporting. With a view to making available to Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of Registrable Securities to the public without registration. Company shall at
all times:
(a)    make and keep public information available, as those terms are understood
and defined in SEC Rule 144, after 90 days after the effective date of the first
registration filed by Company for an offering of its securities to the general
public:
(b)    file with the SEC in a timely manner all reports and other documents
required of Company under the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements): and
(c)    so long as a Holder owns any Registrable Securities, to furnish to such
Holder forthwith upon request a written statement by Company as to its
compliance with the reporting requirements of said Rule 144 (at any time after
90 days after the effective date of the first registration statement filed by
Company for an offering of its securities to the general public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), a copy of the most recent annual or quarterly
report of Company, and such other reports and documents so filed by Company as
Holder may reasonably request in complying with any rule or regulation of the
SEC allowing bolder to sell any such securities without registration.
1.27    Transfer of Registration Rights. Holders' rights to cause Company to
register their securities and keep information available, granted to them by
Company under subsections 1.2 and 1.7 may be assigned to a transferee or
assignee of a Holder's Registrable Securities not sold to the public, provided,
that Company is given written notice by such Holder at the time of or within a
reasonable time after said transfer, stating the name and address of said
transferee or assignee and identifying the securities with respect to which such
registration rights are being assigned. Company may prohibit the transfer of any
Holders' rights under this subsection 1.8 to any proposed transferee or assignee
who Company reasonably believes is a competitor of Company.
2.    General.
2.18    Waivers and Amendments. With the written consent of the record or
beneficial holders of at least a majority of the Registrable Securities, the
obligations of Company and the rights of Holders of Registrable Securities under
this agreement may be waived (either generally or in a particular instance,
either retroactively or prospectively, and either for a specified period of time
or indefinitely), and with the same consent Company, when authorized by
resolution of its Board of Directors, may enter into a supplementary agreement
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement; provided, however, that no
such modification. amendment or waiver shall reduce the aforesaid percentage of
:Registrable Securities without the consent of all of the Holders of Registrable
Securities. Upon the effectuation of each such waiver, consent, agreement of
amendment or modification, Company shall promptly give written notice thereof to
the record holders of Registrable Securities who have not previously consented
thereto in writing. This Agreement or any pro-vision hereof may be changed,
waived, discharged or terminated only by a statement in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought, except to the extent provided in this subsection 2.1,
2.19    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within
California.
2.20    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
2.21    Entire Agreement. Except as set forth below, this Agreement and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof
2.22    Notices, etc. All notices and other communications required or permitted
hereunder shall be either sent via electronic mail or in writing and shall he
mailed by first class mail, postage prepaid. certified or registered mail,
return receipt requested, addressed (a) if to Holder, at such Holder's address
as set forth below, or at such other address as such Holder shall have furnished
to the Company in writing, or (b) if to the Company, at Company's address set
forth below, or at such other address as Company shall have furnished to Holder
in writing.
2.23    Severability. In case any provision of this Agreement shall he invalid,
illegal, or unenforceable, the validity. legality and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreement s
shall not in any way be affected or impaired thereby.
2.24    Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
2.25    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
COMPANY:
 
LENDER:
 
 
 
WAVE SYSTEMS CORP
 
AGILITY CAPITAL II, LLC
 
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
Address for Notices:
 
Address for Notices:
 
 
 
Attn: [_______]
480 Pleasant Street
Lee, MA 01238
 
Attn: Daniel Corry
812 Anacapa, Suite A
Santa Barbara, California 93101
 
 
 
Tel: [________]
Fax: [________]


 
Tel: [___________]
Fax: [___________]
 
 
 





